Shearson American REIT, Inc. 1601 N. 7th Street, Suite 340 Phoenix, Arizona 85283 Tel: (602) 743-7796 March 1, 2011 Mr. Jim Lopez US Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Shearson American REIT, Inc. Form 10 Amendment 3 Filed December 20, 2010 File No. 0-29627 SEC Comment Letter dated January 28, 2011 Dear Mr. Lopez: This letter confirms our request for an extension of our response to your January 28, 2011 letter containing comments on the above noted Form 10, Amendment 3.Ms. Susann Reilly of your office authorized an extension through March 18, 2011. Sincerely, /s/ John D. Glassgow John D. Glassgow, CFO Shearson American REIT, Inc. Tel: (602) 743-7796
